Citation Nr: 1744446	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  13-33 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric condition, to include depression.

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a left wrist condition.

3.  Entitlement to service connection for a left wrist strain, to include as secondary to service-connected cervical strain.

4.  Entitlement to service connection for a skin condition, to include solar dermatitis.

5.  Entitlement to service connection for chronic fatigue syndrome or fibromyalgia.

6.  Entitlement to service connection for right lower extremity sciatica.

7.  Entitlement to an initial disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

8.  Entitlement to an initial compensable disability rating for headaches.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to February 1983, and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In his November 2013 substantive appeal (VA Form 9), the Veteran initially requested a Board hearing.  However, he later withdrew that request in a statement submitted in August 2015.

Although the RO reopened the previously denied claims of service connection for an acquired psychiatric and left wrist disability and adjudicated the claims on the merits, the Board must first examine whether the evidence warrants reopening of the claims.  The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383(Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366, 1369(Fed. Cir. 2001). 

The issues of entitlement to service connection for a left wrist condition and skin condition, as well as entitlement to an initial compensable disability rating for headaches, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for depression was last denied in a February 2011 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the February 2011 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for an acquired psychiatric condition, to include depression.

3.  The claim for entitlement to service connection for a left wrist strain was denied in a November 2005 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.  The Veteran later attempted to reopen the claim and was last denied in a February 2011 rating decision.

4.  Evidence submitted since the February 2011 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left wrist disability.

5.  The competent evidence of record does not show that the Veteran was diagnosed with either chronic fatigue syndrome or fibromyalgia at any point during the appeal period.

6.  The competent evidence of record does not show that the Veteran was diagnosed with right lower extremity sciatica or any related neurological condition at any point during the appeal period.

7.  Throughout the period on appeal, the Veteran's GERD has been manifested by symptoms of dysphagia and reflux.

8.  In August 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested on the issue of entitlement to a TDIU.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for an acquired psychiatric condition, to include depression.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left wrist strain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for chronic fatigue syndrome or fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for entitlement to service connection for right lower extremity sciatica have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

5.  The criteria for an initial disability rating in excess of 10 percent for GERD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 , 4.3 4.7, 4.40, 4.114, DC 7346 (2016).

6.  The criteria for withdrawal of an appeal by the Veteran involving a claim seeking an increased rating for service-connected osteoarthritis of the left knee have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  New and material evidence

The Veteran seeks to reopen previously denied claims seeking entitlement to service connection for an acquired psychiatric condition and a left wrist strain.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 20.302, 20.1103.  A claim in which there is a final decision may be reopened and reconsidered only if new and material evidence is submitted with respect to that claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

Acquired psychiatric condition

The Veteran's original claim seeking service connection for depression was initially denied in a February 2011 rating decision because the available service treatment records were negative for any complaints, treatment or diagnosis of depression or any other mental disability and post-service treatment records were silent for any information regarding a relationship between findings of depression in the record and service.  The Veteran did not appeal the denial of the claim and the February 2011 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at the time of the last final decision includes service treatment records from the Veteran's second period of active duty service, a January 2011 formal finding of unavailability of the Veteran's service treatment records from his first period of active duty service, and post-service VA treatment records which reflect a diagnosis of depression.

Evidence submitted since the Veteran's last final denial includes numerous post-service VA treatment records.  This evidence was not of record at the time of the prior final rating decision, and therefore, the VA medical records are new.  However, none of these records show any indication that the Veteran has a diagnosed psychiatric condition that could be related either to his military service or to a service-connected disability.  Thus, these new records do not address an unestablished fact necessary to substantiate the Veteran's claim.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

As for the Veteran's assertions that he suffers from a psychiatric condition that is due to his military service, the Board finds they are not "new" as they are cumulative and redundant of assertions made prior to the February 2011 last final denial.  The Veteran's statements and recently submitted medical evidence do not, in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for an acquired psychiatric condition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Left wrist

As for the Veteran's petition seeking to reopen a service connection claim for a left wrist disability, his claim was initially denied in a November 2005 rating decision because while service treatment records showed a record of treatment in service for left wrist strain, the medical evidence of record following service showed no permanent residual or chronic disability subject to service connection.  The Veteran did not appeal the denial of the claim and the November 2005 decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at the time of the last final decision includes service treatment records from the Veteran's second period of active duty service, and post-service VA treatment records which included a September 2005 VA examination report showing the Veteran was diagnosed with a left wrist strain.  

In September 2010, the Veteran sought to reopen his service connection claim for a left wrist disability, but he was denied in a February 2011 rating decision because the RO found that the medical evidence of record did not show a permanent residual or chronic disability of the left wrist.

In August 2011, the Veteran again filed a petition to reopen his claim.  In support of his claim, the Veteran's claims folder included the report of a May 2012 VA elbow and forearm conditions examination report which noted diagnoses of left wrist strain and left carpal tunnel syndrome.  This evidence was not of record at the time of the prior final rating decision, and therefore, it is new.  Further, the evidence relates to an unestablished fact necessary to substantiate the claim.  Notably, the Veteran was initially denied service connection in November 2005 because the RO determined that the medical evidence of record did not show the presence of a disability subject to service connection, despite the diagnosis of a left wrist strain in the record at the time of the denial.  The May 2012 VA examination report's diagnosis of left wrist carpal tunnel syndrome relates to an unestablished fact necessary to establish the Veteran's claim because it is a new diagnosis of a left wrist disability that was not present either at the time of the November 2005 denial of service connection or at the time of the November 2011 denial of the Veteran's petition to reopen his claim.  As such, this evidence satisfies the low threshold requirement for new and material evidence.  See Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a left wrist condition has been received, and the claim is reopened.

III.  Service connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).

The Veteran contends that he has right lower extremity sciatica and either chronic fatigue syndrome or fibromyalgia that are each related to his active duty service.  However, a review of the medical evidence of record does not show any complaints, treatment or diagnoses related to any of these claimed conditions.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Absent competent evidence of current disability, there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

After a thorough review of the evidence of record, the Board finds that entitlement to service connection for right lower extremity sciatica, and service connection for chronic fatigue syndrome or fibromyalgia are not warranted as the competent evidence in the record weighs against a finding of a current diagnosis of any of these respective conditions during the period on appeal.  As there is no current diagnosis at any point during the period on appeal, service connection is not warranted.  As the preponderance of the evidence is against the Veteran's respective claims, the benefit-of-the-doubt rule does not apply and the claims must be denied.  38 U.S.C.A §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Increased initial rating

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate diagnostic codes identify the various disabilities.  

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  The evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran currently is in receipt of a 10 percent disability rating for his GERD effective from March 27, 2012, under 38 C.F.R. § 4.114, DC 7346.  Under DC 7346, a 10 percent evaluation is assigned where there are two or more of the symptoms of a 30 percent evaluation with less severity.  A 30 percent rating is assigned with persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Turning to the evidence of record, in May 2012 the Veteran underwent a VA esophageal conditions examination where he was diagnosed with GERD and a hiatal hernia.  The Veteran stated that several years ago after he was discharged from the service he started having trouble swallowing liquids and underwent testing.  The Veteran stated that he still had problems with swallowing and occasional "heart burn."  The VA examiner noted that the Veteran's treatment plan did not include taking continuous medication for the diagnosed condition.  He noted that the Veteran had symptoms of dysphagia and reflux.  He did not have any other pertinent physical findings, complications, conditions, signs and/or symptoms related to any of the diagnosed conditions noted in the examination report.

A review of the Veteran's VA treatment records reflects a history of GERD symptoms.  A May 2012 VA primary care outpatient note, in particular, stated the Veteran's GERD symptoms were worse at night, and he was prescribed medication for his symptoms.

After careful review, the Board concludes that the Veteran's GERD does not meet the criteria for an initial evaluation in excess of 10 percent under DC 7346.  In this regard, the evidence of record indicates that only symptoms that the Veteran experienced was dysphagia and reflux.  There is no evidence of regurgitation or substernal, arm or shoulder pain, all which would warrant a compensable rating. 

The Board has considered the applicability of additional Diagnostic Codes potentially applicable to the Veteran's service-connected GERD.  However, a higher or separate evaluation is not warranted under any of these Diagnostic Codes.  Therefore, with consideration of the applicable laws and regulations discussed above, the Board concludes that the Veteran does not meet the criteria for an initial evaluation in excess of 10 percent for his service-connected GERD.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating.  38 U.S.C.A. § 5107.

V.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran submitted a Statement in Support of Claim (VA Form 21-4138) dated August 26, 2015, in which he stated that he wished to have his pending appeal withdrawn on the issue of entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed.


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for an acquired psychiatric condition, to include depression, is denied.

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a left wrist condition is reopened.

Entitlement to service connection for chronic fatigue syndrome or fibromyalgia is denied.

Entitlement to service connection for right lower extremity sciatica is denied.

Entitlement to an initial disability rating in excess of 10 percent for GERD is denied.

Entitlement to a TDIU is dismissed.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claims.

Left wrist condition

Having reopened the claim of service connection for a left wrist condition, the Board must now address the underlying service connection issue.  The Veteran has alternatively maintained that he suffers from a left wrist condition that is either related directly to his active duty service or is secondary to his service-connected cervical spine disability.  A new VA examination with opinion is necessary in this case before the Board can determine whether any diagnosed left wrist disorder is either related to active duty service or secondary to his cervical spine strain.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Skin condition

The Veteran generally asserts that he has a skin condition that is the result of active duty service.  He underwent a VA skin diseases examination in May 2012 and was diagnosed with solar dermatitis.  However, the VA examiner provided no opinion on whether the Veteran's diagnosed solar dermatitis was related to his active duty service.  Where VA has undertaken to provide an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, remand is needed to obtain a VA opinion on this issue.

Headaches

The Veteran said in an August 2015 statement that he was still being treated for his service-connected headaches at the VA Medical Center (VAMC) in Altoona, Pennsylvania.  He asked that these records be obtained and associated with his claims folder.  The Veteran's claims folder does include VA treatment records from the VAMC in Altoona, with records dated as recently as June 2015.  However, it is not clear that these records are complete.  As there appear to be outstanding VA treatment records in VA's constructive possession, the claim must be remanded in order to obtain and associate the records to the Veteran's file.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran, particularly with respect to his treatment for his service-connected headaches.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of (i) any currently diagnosed left wrist disorder, to include left wrist strain and carpal tunnel syndrome and (ii) any currently diagnosed skin disability.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam. 

Based on the examination and review of the record, the examiner is requested to provide an opinion addressing the following questions:

(a)  Please provide all diagnoses related to the Veteran's claims of experiencing problems with his left wrist.

(b)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed left wrist disorder, to include left wrist strain and carpal tunnel syndrome, had its onset in or is otherwise related to active duty service?  

(c)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed left wrist disorder, to include left wrist strain and carpal tunnel syndrome, was caused by his service-connected cervical spine strain?

(d)  Is it at least as likely as not (50 percent or higher probability) that any diagnosed sleep disorder, to include left wrist strain and carpal tunnel syndrome, was aggravated by his service-connected cervical spine strain?

The examiner is informed that aggravation here is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

(e)  Please provide all diagnoses related to the skin. 

(f)  Is it at least as likely as not (50 percent or higher degree of probability) that any diagnosed skin disability, to include solar dermatitis, had its onset in or is otherwise related to active duty service?  

The examiner should provide a complete rationale for any opinion provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


